[Judge Willson
dissents, his opinion being that the filing of the petition was the commencement of the action and stopped the running of limitation, and that the failure to issue citation in the suit, there being no express direction by the plaintiffs not to issue citation, did not operate to keep the limitation in motion. [R. S. art. 1181; Scoby v. Sweat, 28 Tex. 713; 1 App. C. C. § 609.] In many of the states, by statutory enactment, a suit is commenced by the issuance of a citation, and where this is the practice limitation is not interrupted until the issuance of citation. [Wood on Lim. §§ 289, 290.] But our statute makes the filing of the petition, and not the issuance of the citation, the commencement of the action.]